Citation Nr: 0938324	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include the diagnoses of posttraumatic stress 
disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for the Veteran's variously diagnosed psychiatric 
disorders, to include PTSD, depression and an anxiety 
disorder.  The Veteran's disagreement with these denials of 
service connection led to this appeal.  Based on the 
Veteran's new residence, the appeal was transferred to the RO 
in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.

The Board is cognizant that a March 1981 rating decision is 
of record that addresses the issue of service connection for 
a "psychiatric disability."  Review of this rating decision 
reveals that the claim was denied on the finding that 
diagnosis in service was of a personality disorder.  The 
rating decision does not note any current acquired 
psychiatric disability.  This rating decision became final, 
and normally, new and material evidence would be needed to 
reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  
The Veteran currently asserts that she should be service 
connected for the three acquired psychiatric diagnoses listed 
above, and there is medical evidence of record that contains 
current acquired psychiatric diagnoses.

In the circumstances of this appeal, the Board finds that it 
is appropriate to address the merits of the claim for an 
acquired psychiatric disability, without reference to whether 
new and material evidence has been received.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Although the claims 
for specific psychiatric diagnoses have been previously 
listed as separate claims during this appeal, the Board finds 
it appropriate to consider the claim on appeal as one issue.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Prior to adjudication of the claim upon the merits additional 
development is required.  See 38 C.F.R. § 19.9.  
Specifically, the attorney-representative has requested that 
the appeal be remanded for the obtainment of a VA examination 
in which an examiner provides an opinion regarding the 
etiology of the currently diagnosed psychiatric disabilities.  
The Board agrees that such a remand is warranted.

The Veteran asserts that she has psychiatric disorders, to 
include PTSD and depression that began during or are linked 
to incidents of service.  A DD Form 214 of file shows that 
the Veteran was separated from service due to a personality 
disorder.  Review of the service treatment and personnel 
records reveals that the Veteran underwent psychiatric 
evaluation in service.  An October 1980 record contains a 
finding of an adjustment reaction, and service records 
document the Veteran's complaints and concerns regarding her 
service.  Of record is also substantial documentation 
regarding the Veteran's assertion that she was assaulted.  
She had asserted assault while jogging, but had denied sexual 
contact in an October 1980 report.  Following investigation, 
the Veteran made an admission that the asserted assault was 
fabricated and that she had done so in order to obtain better 
housing.  In a November 1980 record, a clinician wrote that 
the Veteran "appeared to show adjustment difficulties in 
other respects, including an apparent attitude about living 
on base."  Diagnosis was personality disorder with avoidant 
and immature features.  No acquired psychiatric disability 
was reported upon the separation examination.

Presently, the Veteran has reasserted that the assault 
occurred, reporting that there was a sexual assault.  She has 
separately reported another assault; in a September 2006 
stressor statement, the Veteran wrote that in September 1980 
she was physically assaulted "by a gang of air-men" while 
stationed as Andrews Air Force base, and reported that she 
was "abused constantly" upon release from military police 
training.  In addition, she has currently testified that she 
was sexually abused prior to service.  Her attorney-
representative has asserted that service aggravated a pre-
existing psychiatric disability.  See 38 C.F.R. § 3.306.

VA treatment records document findings of acquired 
psychiatric disability.  Several records of file contain a 
finding that the Veteran has PTSD due to military sexual 
trauma.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenial or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a posttraumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30.

As no psychiatric disability was found upon entrance into 
service, the presumption of soundness is not rebutted and she 
is presumed to have been in sound condition at the time of 
entrance into service.  See 38 C.F.R. § 3.304(b).

The Veteran has not been provided with a VA psychiatric 
examination.  Review of the claims file reveals opinions that 
the Veteran has PTSD due to his alleged in-service stressors.  
However, the stressors upon which his diagnosis has been 
based are not verified by the record.  In fact, the Veteran's 
testimony regarding her alleged stressors has been rather 
conflicting.  The Board specifically notes that there is 
indication in the record that the Veteran had fabricated an 
alleged assault while in service.  As one of the asserted 
stressors, the Veteran is now reasserting this assault, and 
is now contending that it was sexual in nature.  The service 
treatment records show that the Veteran was evaluated during 
service, but the only diagnosis upon separation from service 
was a personality disorder, which is not a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c).

In these circumstances, the Board agrees with the attorney-
representative that an examination is required to determine 
whether the Veteran has a diagnosis of current acquired 
psychiatric disability that is attributable to the Veteran's 
service.  See 38 C.F.R. § 3.159(c)(4); 3.304(f); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Cohen, supra.  
Based on the Veterans' current contentions of aggravation, 
although the Veteran was presumed to have been in sound 
condition upon entrance into service, the examiner should 
also address whether any currently diagnosed acquired 
psychiatric disability was aggravated by service.  That is, 
the examiner should fully address whether any currently 
diagnosed psychiatric disability is somehow attributable to 
service after a complete and thorough review of the evidence 
of record, to include the service treatment and personnel 
records.  

The RO should further ensure compliance with all required 
development in a claim for service connection for PTSD based 
on personal assault.  See 38 C.F.R. § 3.304(f)(3); see also 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See 
also, e.g., Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in PTSD personal assault cases). 

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for psychiatric 
disability should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records 
of treatment, VA and non-VA, received 
by the Veteran for psychiatric 
disability should be obtained and made 
part of the claims file.

2.  Ensure compliance with all 
development requirements for a PTSD 
claim based on personal assault 
outlined in M21-1MR, Part III, Subpart 
iv, Chapter 4, Section H30 and Patton, 
supra.  

3.  The Veteran should be scheduled for 
a VA psychiatric examination.  The 
claims file should be sent to the 
examiner.  A copy of this remand should 
also be forwarded to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
examiner should:

a)  Identify all current acquired 
psychiatric disorders, to include 
whether the Veteran meets the 
diagnostic criteria for PTSD. 

b)  Provide an answer as to whether 
it is at least as likely as not 
(50 percent degree of probability 
or higher) that the Veteran has 
PTSD due to any of his alleged in-
service stressors, to include a 
claimed sexual assault.

c)  Provide an answer to whether it 
is at least as likely as not 
(50 percent degree of probability 
or higher) that any current 
acquired psychiatric disorder other 
than PTSD had its onset in service 
or is causally related to any 
incident of service, to include a 
superimposed injury.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report 
and provide a reason that an opinion 
would be speculative.

4.  Thereafter, the Veteran's claim for 
service connection for an acquired 
psychiatric disability, to include PTSD, 
depression and an anxiety disorder must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the claim for 
service connection is not granted, the 
Veteran and her representative must be 
provided with a supplemental statement of 
the cause.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


